United States District Court :;""`“ _ `_
EASTERN DISTRICT OF CALIFORNIA gm 3 gm E w

 

  
  

DCT 23 2013
/_\
) c HK U.S. .yRT
United States of America ) Evm$_.l,.§mq m T l irm-mm
vs° ) case No. izis-CR_ooi ~ 1 ..
Miguel Villarreal )
)

 

CONSENT TO MODIFY CONDITIONS OF RELEASE

I, Miguel Villarreal , have discussed with Margarita Zepeda , Pretrial Services
Of`ficer, modifications of my release conditions as follows:

 

You must participate in a program of medical or psychiatric treatment, including treatment for drug or alcohol
dependency, as approved by,the pretrial services officer. You must pay all or part of the costs of` the counseling
services based upon your ability to pay, as determined by the pretrial services officer.

All other conditions not in conflict with this order shall remain in full force and effect.

I consent t Wfication of my release conditions and agree to abide by this modification

V to m 1 tr %gé?,.; /M7/za/a>
Signtiture of Det`endant Date Pre ial Servi Of`ficer Date

I have reviewed the conditions and concur that this modification is appropriate.

 

 

 

 

%'O 4:-\--"_" /°/€2-/-/'<?

 

 

 

 

 

Signaw£ of AsMn`ted States Attorney Date /
l have revi ed t ditions with my client and concur that this modification is appropriate

. . n /0/)?/7,01?
Signature of Def`ense Counsel Date l

ORDER OF THE COURT ' 07 /
'l`he above modification of conditions of release is ordered, to be effective on f d 5 / 07

|:| The above modification of conditions of release is not ordered.

£\€`/S~/ ro!izzii\i’

Signature of Judicial Officer Date l
cc: U.S. Attorney's Office, Defense Counsel, Prem'al Services

 

